TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00515-CV



                                      Charles Ly, Appellant

                                                 v.

                                 Seton Medical Center, Appellee



 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
   NO. GN501442, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Charles Ly and appellee Seton Medical Center no longer wish to pursue

this appeal and have filed a joint motion to dismiss pursuant to their settlement agreement. We grant

the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Joint Motion

Filed: March 8, 2007